Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2019, 06/25/2019, 01/06/2020, and 05/18/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-8 recite an information processing apparatus (i.e. machine), claim 9 recites a method (i.e. process), claim 10 recites a non-transitory storage medium (i.e. machine). Therefore claims 1-10 fall within one of the four statutory categories of invention. 
Independent claims 1, 9, and 10 recite the limitations of receiving registration of action schedules from users and storing the action schedules in action schedule information; extracting from the action schedule information, users who registered an 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an information processing apparatus (claims 1 and 9) (comprising circuitry, claim 1), and A non-transitory storage medium and computer (claim 10). The additional elements are computer components that are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the above mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
Dependent claims 2-8 recite additional elements or limitations that is further directed to the abstract idea. Therefore, claims 2-8 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosnow (2016/0132792).

Claims 1, 9, and 10: An information processing apparatus, comprising circuitry configured to: (Rosnow ¶0009 disclosing an apparatus; ¶0034 also disclosing computing devices (Apparatus) processing the info provided by the transaction site, computer applications implemented as suitable circuitry)
(Claim 9): A method for proposing ride-sharing by an information processing apparatus, comprising: (Rosnow ¶0006 disclosing a method of facilitating a transportation transaction)
(Claim 10): A non-transitory storage medium storing a program, wherein when being executed by a computer, the program causes the computer to execute operation including: (Rosnow ¶0008 disclosing a non-transitory computer-readable storage medium having instructions stored thereon)
receive registration of action schedules from users and store the action schedules in action schedule information; (Rosnow ¶0032 disclosing the users database which may store commuting schedule information along with preferred pick-up and drop-off locations)
extract, from the action schedule information, users who registered an action schedule of heading for a prescribed destination; (Rosnow ¶0056 disclosing user providing schedule information and extracting/presenting a list of potential routes for other users offering a ride at the indicated time to interested users; the list of potential routes is based on information provided by a user)
select the extracted users as ride-sharing candidate users; (Rosnow ¶0056 disclosing providing the user an indication of other users offering/seeking a ride at the indicated time)
and notify the ride-sharing candidate users of proposal information that includes proposal of moving to the prescribed destination by riding on a shared vehicle. (Rosnow ¶0055 disclosing based on user’s provided origin, destination, and schedule information, offers to drive (and requests to ride) are displayed to potential riders and drivers)

Claim 2: The information processing apparatus according to claim 1, wherein the circuitry is configured to select, as users who ride on the shared vehicle, users who accepted the proposal of moving to the prescribed destination by riding on the shared vehicle from among the ride-sharing candidate users who are notified of the proposal information. (Rosnow ¶0051 disclosing the user may accept the rid provided by the transaction site (see also Fig. 4B disclosing the riders); ¶0059 further disclosing displaying to the driver and passenger confirming the ride has been accepted and displaying the commuting schedule)

Claim 3: The information processing apparatus according to claim 1, wherein the circuitry is configured to notify the ride-sharing candidate users of evaluation information included in the proposal information, the evaluation information indicating evaluation of the ride-sharing candidate users by other users when the respective ride-sharing candidate users used the ride-sharing in the past. (Rosnow ¶0032 disclosing the user database also including feedback information associated with a user; ¶0058 disclosing that each of the potential drivers being associate with a rating; ¶0064 further disclosing that the user interface allows users to rate one another; [¶0005 discloses the system 

Claim 4: The information processing apparatus according to claim 2, wherein the action schedules stored in the action schedule information include information indicating places of departure, the circuitry is configured to determine a travel route bound for the prescribed destination via all the places of departure of the respective users who ride on the sharedTSN201711814US00 TFN171053-US 19 vehicle, except the place of departure of the user who drive the vehicle, and to notify, at least one of the vehicle used for ride-sharing and the users who ride on the shared vehicle, of the information indicating the travel route. (Rosnow ¶0027 disclosing driver and passengers schedules being captured in a route object; ¶0048 disclosing passengers identifying several intermediate places on either end of their ride to meet; ¶0049 disclosing the routes being generated from the provided schedule information; ¶0050 disclosing pick-up locations (coffee shop) in close proximity to a user’s home and/or work place; ¶0066 disclosing allowing drivers/riders to  pick multiple places to pick-up [and drop-off])

Claim 6: The information processing apparatus according to claim 2, wherein the action schedules stored in the action schedule information include information indicating places of departure, the circuitry is configured to determine a travel route bound for the prescribed destination via all the places of departure of the respective users who ride on the shared vehicle, and to notify, the shared vehicle that is automatically operable, of the information indicating the travel route. (Rosnow ¶0027 disclosing driver and 

Claim 7: The information processing apparatus according to claim 1, wherein the circuitry is configured is receive registration of the action schedule by causing a user who registers the action schedule to select one of a plurality of destinations registered inTSN201711814US00 TFN171053-US 20 advance by other users, and the destinations registered in advance are locations where events are taken place or locations where prescribed stores are present. (Rosnow ¶0048 disclosing the passengers may pick several intermediate places on either end (departure or destination) to meet for a ride after inputting destination information; ¶0025b disclosing the meeting places may be landmarks, stores, shops, etc.) 

Claim 8: The information processing apparatus according to claim 1, wherein the circuitry is configured to notify, a first user among the ride-sharing candidate users, of evaluation information of a second user among the ride-sharing candidate users, the evaluation information of the second user indicating evaluation of the second user made by another user when the ride-sharing candidate user used the ride-sharing in the past. (Rosnow ¶0032 disclosing the user database also including feedback information 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosnow (2016/0132792) in view of Bodin (2013/0054139).

Claim 5: The information processing apparatus according to claim 4, 
While Rosnow discloses selecting out of combinations of an accessible location accessible to each of a plurality of vehicles and a place of departure included in each of the action schedules of the users who ride on the shared vehicle (¶0066 disclosing allowing drivers/riders to  pick multiple places to pick-up [and drop-off]; ¶0027 disclosing the system generating ride-sharing options/matches of offers that are in close proximity to the planned destination and origin), Rosnow does not explicitly disclose selecting a vehicle an user corresponding a vehicle and a user corresponding to the combination shortest in distance between the accessible location and the place of departure, as the shared vehicle and as the user who drives the shared vehicle, respectively, and to notify 
wherein the circuitry is configured to select, out of combinations of an accessible location accessible to each of a plurality of vehicles and a place of departure included in each of the action schedules of the users who ride on the shared vehicle, a vehicle and a user corresponding to the combination shortest in distance between the accessible location and the place of departure, as the shared vehicle and as the user who drives the shared vehicle, respectively, and to notify drive request information and information on the shared vehicle to the user who drives the shared vehicle. (Bodin ¶0029 disclosing calculating the route based on the shortest distance between the start and end locations; ¶0030 disclosing the vehicle identification module identifying at least one vehicle located within a threshold distance of the start location for selection)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include selecting a vehicle an user corresponding a vehicle and a user corresponding to the combination shortest in distance between the accessible location and the place of departure, as the shared vehicle and as the user who drives the shared vehicle, respectively, and to notify drive request information and information on the shared vehicle to the user who drives the shared vehicle as taught by Bodin in the system of Rosnow, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628